       Case: 1:18-cr-00495 Document #: 51 Filed: 03/11/19 Page 1 of 5 PageID #:173                  fpv
                                                                     FI LE D
                        UNITED STATES DISTRICT COURT                      },lAR 1   1   2019   34
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION                        THOMAS    G BRUT-QN--
                                                                    crci*-, U.s. osrRrct couRT
UNITED STATES      OF AMERICA,

Plaintiff,                                                      Case No. 18CR495
V.                                                   Honorable Sara Lee EIIis
IVAN K.    PARKER,

Defendant.


             DEFENDANTIS MOTION TO SUPPRESS IDENTIFICATION



              the Defendant, rvAN K. PARKER, respectfully before
     coMES Not./

t.he Court. Def endant moves the Court pursuant t,o the Fif th
Amendmentts Due Process Clause to suppress the law enforcement
identification of defendant made in this case. In support thereof,
defendant offers the following particulars:

1. Due process forbids law enforcemenL from using an t'identification
procedure that is both suggestive and unnecessary.tt Perry v. New
Hampshire, 565 u.s. 228r 239 (zotz). Even when such a procedure is
used, suppression of the identification is not the inevitable result.
rd. suppression follows "only when there is a very substantial
likelihood of irreparable misidentification      ." United States
v. Johnson,745 F.3d 227,229 (Zttr Cir. 20L4)(citation and quorarion
omitted). To determine whether a specific identification procedure
offends due process, the Seventh Circuit follows a two-prong
approach: (1) we consider whether the defendant has established
that the procedure was "both suggestive and unnecessary[; ]" and,
if so, (2) the Seventh Circuit examines "the ftotality of the
     Case: 1:18-cr-00495 Document #: 51 Filed: 03/11/19 Page 2 of 5 PageID #:174



cj-rcumstancest to determine whet.her other indicia of reliabillty
outweigh the corrupting effect of Iaw enforcement suggestion."
united stat.es v. sanders, 708 F.3d 976, 983-994 (ztt cir. zoL3) .
Once again, "[t]he primary evil to be avoided," in the words of
the Supreme Court, "is a very substantial likelihood of irreparable
misidentification." Neil v. Biggers, 4og u.s. 1gg, 199 (tglz); see
aIso, United States v. Donaldson, 979 F.Zd 391, 3g5 (Ztt Cir. Lg92).

2. According to Ehe 'Criminal Complaint', which was incorporated
into the grand jury proceedings that returned the indictment
against defendant, "Victim A gained access to the vestibule and
viewed multiple customers inside the vestibule. Victim A recalled
that one of the customers was a black male, approximately mid to
late 20s/earLy 30s, approximatery 6'0 - 6'2, thin build, wearing
a black baseball hat, black sunglasses, black jacket., black or
camouflage pants, no gloves, and black gym shoes. Law enforcement
later identified this person as PARKER." Criminal Complaint, page 2,
section 7., through Page 3, section 8. Furthermore, "[o]n August g,
20L8, a sequenLial photographic array was conducted with Victim A.
victim A identified the photograph that depicted PARKER, buL
victim A stated that he was not Loo7" sure in his selection."
Criminal Complaint, Page 6, secLion 16. Aside from the above stated
unreliable information contained in the Criminal Complaint, which
must also have been presented to the grand jury, t.he law enforcement
agency prosecuting the case, the FBI, has made the sole identification
of defendant. Law enforcement clearly has an interest in prosecuting
someone for the alleged crime, and thus has no business identifying
a suspect that the only witness with personal knowledge could not.



                                   Z
     Case: 1:18-cr-00495 Document #: 51 Filed: 03/11/19 Page 3 of 5 PageID #:175


hThatrs more, the FBI, with all of its resources, does not point to
any clear photographic evidence obtained from surveillance cameras
in the area to support itrs purported identification of defendant.
Basically, Victim A said he ees,,trot;fr1007. in his selection,tt,and
the FBI said wetll take it from here and try to make it stick.
In a similar vein, Victim A was the only face-to-face individual
with the suspect, and for Victim A to be unsure about his selection,
does not create standing for the FBI to fill in the gaps because
it wants to prosecute defendant. Lastly, Victim A needs to be examined
under oath at the earliest possible opportunity to determine what
the FBI's "sequential photographic array" actually entailed, and
what the totality of the cj-rcumstances were surrounding that array.
Specifically, defendant respectfully requests an evidentiary hearing
on this motion, and an order compelling production of anyr and all,
original audio/video recordings of Victim Ars participation in
the "sequential photographic array" at the earliest possible time.

   WHEREFORE    defendant, prays this Honorable Court grant this motion
and the relief requested by suppressing the law enforcement
identification of defendant made in this caser 8s a matter of law,
for the above stated also foregoing reasons. Defendant thanks the
Court for itts time and review.

                         Respectfully Submitted,
                         ,..   f2nlpro
                               IVAN K.   PARKER
                        7L West Van Buren Street
                        Chicago, Illinois 60505




                                    3
Case: 1:18-cr-00495 Document #: 51 Filed: 03/11/19 Page 4 of 5 PageID #:176
    Case: 1:18-cr-00495 Document #: 51 Filed: 03/11/19 Page 5 of 5 PageID #:177




                                                                                                        95xoo
                                                                                                        m-€.S
                                                                                                        E-^r-;
                                                                                                       ddi9,
                                                                                                       .  - b*
                                                                                                       ^ =E_b
                                                                                          L           !:?s(E
                                                                                         z            H.!2 _ o
                                                                                         iu           oqt9
                                                                                        v!.Eo
                                                                                           ,          =;; Io! E lll
                                                                                        :             P.=
                                                                                        z
                                                                                        O
                                                                                                      8;;*E
                                                                                                         !^9O
                                                                                                      k o€ 9-t
                                                                                                                "i
                                                                                    ic
                                                                                    5E
                                                                                    riiqJ
                                                                                                         t g;>
                                                                                                      +€.14i9
                                                                                                      sE >--
                                                                                         s-- F gS
                                                                                    AE^ =-trE=-'FI
                                                                                    ^<bB
                                                                                    5r3 SqgFs                         o
                                                                                    ign +Fssf
                                                                                   FcoO
                                                                                   -.-: (5       <!I!=
                                                                                                  9.9 5
                                                                                                 o1    ,
                                                                                                                      fi
                                                                                                                      rc
                                                                                                                      ?
                                                                                   P€.<          EiEsf                3
                                                                                        E$*==$
                                                                                   '9;5 ggiEs                         3
                                                                                  =aF a-        95=
                                                                                                       -,9O   ?
                                                                                                              ts
                                                                                  I             :a-34E s
                                                                                  R             xo=sf5
                                                                                  J:e           Ei:-aII
                                                                                                b€.E
                                                                                                   =
                                                                                  =          SSEEE
I                                                                                           €.q.;SE
                                                                                            9." 4€ d
                                                                                            ,-f JSb
                                                                                            €'-Q;f
                                                                                            ts JSs:
                                                                                            _59tr6
